

THIRD AMENDMENT TO OFFICE LEASE AGREEMENT




THIS THIRD AMENDMENT TO OFFICE LEASE AGREEMENT (“Amendment”) is made as of this
31 day of August 2010, by and between LJ BALBOA, LP, a California limited
partnership (“Landlord”), and DOT VN, INC., a Delaware corporation (“Tenant”).


RECITALS


A,           Landlord, as successor-in-interest to Wood Creek Associates LLC and
Tenant are parties to an Office Lease Agreement dated June 2006 for certain real
property commonly known as Suite 114 of the building located at 9449 Balboa
Avenue, San Diego, California, the size being approximately 3,148 rentable
square feet (the “Premises”); and subsequently amended the Office Lease
Agreement on July 1, 2008 (the “First Amendment to Lease”); and further amended
the Office Lease Agreement on July 31, 2009 (the “Second Amendment to Lease”).


B.           Landlord and Tenant desire to again amend the Office Lease
Agreement to extend the Lease.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:


1.           Effective Date.  The Effective Date of this Third Amendment shall
be October 1, 2010 (“Effective Date.”).


2.           Term:  The Term of the Office Lease Agreement shall be extended for
a period of thirteen (13) months, commencing on October 1, 2010.


3.           Base Rent.  The schedule of Base Rent, as set forth in Paragraph
I.D, Page 1, of the Office Lease Agreement, is revised to reflect, in accordance
with this Third Amendment, that as of the Effective Date, the Base Rent shall be
as follows:


Period
Monthly Base Rent
10/01/10 – 10/31/10 (1 Month)
$0.00 (Abated)
11/01/10 – 10/31/11 (12 Months)
$6,296.00

 
4.           Base Year.  The Base Year for Taxes and Expenses as referenced in
the Office Lease Agreement, Page 1, Paragraph I.F. and modified by the First
Amendment to Office Lease, Paragraph 4, is now revised to be 2010.


5.           Improvements.  The Landlord agrees to re-balance the HVAC units as
necessary within the Premises.  The Landlord agrees to commercially clean the
accessible areas of the carpets.


6.           Broker(s).  Landlord and Tenant agree that as referenced in the
Office Lease Agreement, Page 2, Paragraph K, the broker involved in this Third
Amendment to Lease transaction shall be Andrew Ewald of Cassidy Turley BRE
Commercial.
 

--------------------------------------------------------------------------------



 
7.           Full Force and Effect.  Except as expressly modified hereby, the
Office Lease Agreement shall remain unchanged and in full force and effect.  All
references, herein and in the Office Lease Agreement, First Amendment, and
Second Amendment shall mean, unless the context clearly indicates to the
contrary as amended by this Third Amendment.  Defined terms used herein shall
have the meaning set forth in the Office Lease Agreement, unless a contrary
meaning is contained in the First Amendment, Second Amendment, or in this Third
Amendment.


8.           No Oral Agreements.  The Office Lease Agreement, the First
Amendment, Second Amendment, and this Third Amendment contain all of the
agreements of the parties with respect to the matters set forth herein, except
for those terms and conditions, incorporated herein by reference.  There are no
oral agreements or understandings between the parties hereto affecting the
Office Lease Agreement, the First Amendment, Second Amendment, or this Third
Amendment.  Neither the Office Lease Agreement, the First Amendment, Second
Amendment, nor this Third Amendment can be changed or terminated orally but only
by an agreement in writing signed by the party against whom enforcement or any
waiver, change, modification or discharge is sought.


9.           Successors and Assigns.  This Office Lease Agreement, as amended
hereby, shall apply to and bind Landlord and Tenant and their respective
successors and assigns.




IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the date first set forth above,
 

LANDLORD:   Dated:    9/1/2010           
LJ BALBOA, LP
a California limited partnership
         
 
By:
/s/ Shiva Denghani, Vice President, United Hansel Inc.      
Kathleen Nelson, Controller/Property Manager
444 Camino Del Rio South, Suite 101
San Diego, CA  92108
Notices:  Attention to Jan Gilbert/United Hansel Mgmt.
                 



 

TENANT: Dated:    9/01/2010           
Lessee:  DOT VN, INC.
a Delaware corporation
         
 
By:
/s/ Lee Johnson          
Lee Johnson, President
9449 Balboa Avenue, Suite 114
San Diego, CA  92123
                 




--------------------------------------------------------------------------------


                                                   
 